Exhibit 10.46

ACTIVISION, INC.

AMENDED AND RESTATED 2003 INCENTIVE PLAN

NOTICE OF RESTRICTED SHARE AWARD

You have been awarded Restricted Shares of Activision, Inc. (the “Company”), as
follows:

·                  Your name:  Brian Hodous

·                  Total number of Restricted Shares awarded:  21,000

·                  Date of Grant:  November 3, 2006

·                  Grant ID:  03001801

·                  Your Award of Restricted Shares is governed by the terms and
conditions set forth in:

·                  this Notice of Restricted Share Award;

·                  the Restricted Share Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

·                  the Company’s Amended and Restated 2003 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

·                  Your Award of Restricted Shares has been made in accordance
with your Employment Agreement as a material inducement to your entering into or
renewing employment with the Company or one of its subsidiaries or affiliates
pursuant to such Employment Agreement, and is also governed by any applicable
terms and conditions set forth in such Employment Agreement.

·                  Certain terms of your Award:

·                  Schedule for Lapse of Restrictions:  Except as otherwise
provided under the Award Terms, the Restrictions on the Restricted Shares
awarded to you will lapse in full on the third anniversary of the Date of Grant,
provided you remain continuously employed by the Company or one of its
subsidiaries or affiliates through such date.  Notwithstanding the foregoing,
the Restrictions on the following number of the Restricted Shares awarded to you
will lapse on a date established by the Committee upon its determination that
the corresponding event has occurred (which will in no case be more than five
business days after such determination), provided you remain continuously
employed by the Company or one of its subsidiaries or affiliates through such
date:


--------------------------------------------------------------------------------


 

Number of Restricted Shares

 

Event Causing

as to which Restrictions Lapse

 

Restrictions to Lapse

 

 

 

10,500

 

Achievement of performance objectives for the Company’s 2008 fiscal year as
established by the Committee on or prior to the 90th day of such fiscal year.

 

 

 

10,500

 

Achievement of performance objectives for the Company’s 2009 fiscal year as
established by the Committee on or prior to the 90th day of such fiscal year.

 

·                  To accept your Award of Restricted Shares, you must sign and
return to the Company this Notice of Restricted Share Award, which bears an
original signature on behalf of the Company.  You are urged to do so promptly.

·                  Please return all items to be returned to the Company at:

Activision, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

2


--------------------------------------------------------------------------------


You should retain the enclosed duplicate copy of this Notice of Restricted Share
Award for your records.

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

ACTIVISION, INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

BRIAN HODOUS

 

 

 

Date:

 

 

 

3


--------------------------------------------------------------------------------


EXHIBIT A

ACTIVISION, INC.

AMENDED AND RESTATED 2003 INCENTIVE PLAN

RESTRICTED SHARE AWARD TERMS
(OFFICER FORM — NEW HIRE/CONTRACT RENEWAL GRANT)

1.             Definitions.

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

“Additional Shares” means any additional shares of Common Stock or other
securities issued in respect of Restricted Shares in connection with any
adjustment pursuant to Section 10 hereof.

“Award” means the award described on the Grant Notice.

“Award Terms” means these Restricted Share Award Terms.

“Cause” shall have the meaning given to such term in the Employment Agreement.

“Common Stock” means the Company’s common stock, $0.000001 par value per share.

“Company” means Activision, Inc. and any successor thereto.

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

“Competitive Business” shall have the meaning set forth in the Employment
Agreement.

“Date of Grant” means the date of grant of the Award set forth on the Grant
Notice.

“Disability” shall have the meaning set forth in, or otherwise be determined in
accordance with, the Employment Agreement.

“Employment Agreement” means the employment agreement between Grantee and the
Company or one of its subsidiaries or affiliates, as in effect from time to
time.

“Employment Violation” means any material breach by Grantee of the Employment
Agreement for so long as the terms thereof shall apply to Grantee (with any
breach of the post-termination obligations contained therein deemed to be
material for purposes of these Award Terms).


--------------------------------------------------------------------------------


“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

“Grantee” means the recipient of the Award named on the Grant Notice.

“Grant Notice” means the Notice of Restricted Share Award to which these Award
Terms are attached as Exhibit A.

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

“Plan” means the Activision, Inc. Amended and Restated 2003 Incentive Plan, as
amended from time to time.

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all lapses of the
Restrictions during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

(i)            if Grantee has received any Vested Shares during such Look-back
Period and sold such Vested Shares, an amount equal to the product of (A) the
sales price per Vested Share times (B) the number of such Vested Shares sold at
such sales price; plus

(ii)           if Grantee has received any Vested Shares during such Look-back
Period and not sold such Vested Shares, an amount equal to the product of (A)
the greatest of the following: (1) the Fair Market Value per share of Common
Stock on the date the Restrictions lapsed with respect to such Vested Shares,
(2) the arithmetic average of the per share closing sales prices of Common Stock
as reported on NASDAQ for the 30 trading day period ending on the trading day
immediately preceding the date of the Company’s written notice of its exercise
of its rights under Section 13 hereof, or (3) the arithmetic average of the per
share closing sales prices of Common Stock as reported on NASDAQ for the 30
trading day period ending on the trading day immediately preceding the date of
computation, times (B) the number of such Vested Shares which were not sold.

“Restricted Book Entry” means a book entry on the Company’s stock register
maintained by its transfer agent and registrar, which book entry shall bear a
notation regarding the Restrictions as set forth in Section 13(a) hereof and, if
appropriate, a notation regarding securities law restrictions as set forth in
Section 13(b) hereof.

“Restricted Shares” means shares of Common Stock or other securities subject to
the Award (including any Additional Shares) as to which the Restrictions have
not lapsed and which have not been forfeited to the Company in accordance with
the Grant Notice and these Award Terms.

“Restrictions” means the restrictions set forth in Section 2 hereof.

2


--------------------------------------------------------------------------------


“Vested Shares” means shares of Common Stock or other securities subject to the
Award (including any Additional Shares) as to which the Restrictions have lapsed
in accordance with Section 3 or 4 hereof.

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

2.             Restrictions.  None of the shares of Common Stock or other
securities subject to the Award (including any Additional Shares), or any right
or privilege pertaining thereto, may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way not expressly
permitted by these Award Terms, or subjected to execution, attachment or similar
process, unless and until such restrictions thereon lapse pursuant to Section 3
or 4 hereof.  Any attempt to sell, assign, transfer, pledge, hypothecate or
otherwise dispose of or encumber any such shares of Common Stock or other
securities, or any right or privilege pertaining thereto, in any way not
expressly permitted by these Award Terms before such restrictions thereon lapse
pursuant to Section 3 or 4 hereof shall be null and void and of no force and
effect.

3.             Lapse of Restrictions.  Except as otherwise set forth in these
Award Terms, the Restrictions shall lapse in accordance with the “Schedule for
Lapse of Restrictions” set forth on the Grant Notice.

4.             Termination of Employment.

(a)           Cause.  In the event that Grantee’s employment is terminated by
the Company or any of its subsidiaries or affiliates for Cause prior to the
lapse of the Restrictions, as of the date of such termination of employment the
Restrictions shall cease to lapse and all Restricted Shares shall immediately be
forfeited to the Company without payment of consideration by the Company.

(b)           Without Cause.  In the event that Grantee’s employment is
terminated by the Company or any of its subsidiaries or affiliates without Cause
prior to the lapse of the Restrictions, the Restrictions on the Restricted
Shares shall continue to lapse in accordance with the “Schedule for Lapse of
Restrictions” set forth on the Grant Notice as if Grantee’s employment had
continued thereafter until the third anniversary of the Date of Grant.

(c)           Death or Disability.  In the event that Grantee dies while
employed by the Company or any of its subsidiaries or affiliates or Grantee’s
employment with the Company or any of its subsidiaries or affiliates is
terminated due to Grantee’s Disability, in each case prior to the lapse of the
Restrictions, the Restrictions on the Restricted Shares shall continue to lapse
in accordance with the “Schedule for Lapse of Restrictions” set forth on the
Grant Notice as if Grantee’s employment had continued thereafter until the third
anniversary of the Date of Grant.

(d)           Other.  Unless the Committee decides otherwise, in the event that
Grantee’s employment is terminated for any reason not addressed by Section 4(a),
4(b) or 4(c) hereof prior to the lapse of the Restrictions, as of the date of
such termination of employment the

3


--------------------------------------------------------------------------------


Restrictions shall cease to lapse and all Restricted Shares shall immediately be
forfeited to the Company without payment of consideration by the Company.

5.             Tax Withholding.  The Company shall have the right to require
Grantee to satisfy any Withholding Taxes resulting from the lapse of the
Restrictions or otherwise in connection with the Award at the time such
Withholding Taxes become due.  Grantee shall be entitled to satisfy any
Withholding Taxes contemplated by this Section 5 by delivery to the Company of: 
(a) cash, certified check or bank check or wire transfer of immediately
available funds; (b) with the Company’s consent, Vested Shares otherwise then
deliverable (valued in the same manner used in computing the amount of such
Withholding Taxes); or (c) with the Company’s consent, any combination of (a)
and (b) above.  Notwithstanding anything to the contrary contained herein, (i)
the Company or any of its subsidiaries or affiliates shall have the right to
withhold from Grantee’s compensation any Withholding Taxes contemplated by this
Section 5 and (ii) the Company shall have no obligation to deliver any Vested
Shares unless and until all Withholding Taxes contemplated by this Section 5
have been satisfied.

6.             Voting Rights.  The holder of the Restricted Shares shall be
entitled to the voting privileges associated therewith.

7.             Dividends.  Any cash dividends declared and paid on the
Restricted Shares shall be paid to the holder thereof concurrently with the
payment of such dividends to all other record holders of Common Stock.

8.             Receipt and Delivery; Removal of Restrictions.  Restricted Shares
shall be evidenced by a Restricted Book Entry in the name of the holder of the
Restricted Shares.  Restricted Shares shall become Vested Shares at such time as
the Restrictions thereon lapse in accordance with the Grant Notice and these
Award Terms.  As soon as practicable after the Restrictions on any Restricted
Shares lapse, the Company shall cause the legend regarding the Restrictions set
forth in Section 14(a) hereof to be removed from the resulting Vested Shares and
cause the resulting Vested Shares to be delivered to a Company-Sponsored Equity
Account in the name of the person entitled to such Vested Shares (or, with the
Company’s consent, such other brokerage account as may be requested by such
person); provided, however, that, in the event such Vested Shares are subject to
a legend regarding securities law restrictions as set forth in Section 14(b)
hereof, the Company shall instead cause a certificate evidencing such Vested
Shares and bearing such legend to be delivered to the person entitled thereto.

9.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and (c)
waive any conditions or rights of the Company under the Award, the Grant Notice
or these Award Terms, or amend, alter, accelerate, suspend, discontinue or
terminate the Award, the Grant Notice or these Award Terms; provided, however,
that, except as provided in Section 10 or 11 hereof, without the consent of
Grantee, no such amendment, alteration, suspension, discontinuation or
termination of the Award, the Grant Notice or these Award Terms may materially
and adversely affect the rights or obligations of Grantee in respect of the
Award, taken as a whole.  Without intending to limit the generality or effect of
the foregoing, any decision or determination to be made by the Committee
pursuant to these Award Terms, including whether to grant or withhold any
consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  By accepting

4


--------------------------------------------------------------------------------


and agreeing to the Award, Grantee consents to any such amendment, alteration,
suspension, discontinuation or termination of the Award, the Grant Notice or
these Award Terms that (i) is effected in accordance with Section 10 or 11
hereof or (ii) does not materially and adversely affect the rights or
obligations of Grantee in respect of the Award, taken as a whole.

10.           Adjustments.  Notwithstanding anything to the contrary contained
herein, to prevent the dilution or enlargement of benefits or potential benefits
intended to be made available under the Plan, in the event of any corporate
transaction or event such as a stock dividend, extraordinary dividend or other
similar distribution (whether in the form of cash, shares of Common Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities, the
issuance of warrants or other rights to purchase shares of Common Stock or other
securities, or other similar corporate transaction or event affecting shares of
Common Stock, then the Award shall be adjusted in accordance with Section 7.6 of
the Plan.  In addition, the Committee is authorized to make such adjustments as
it deems appropriate in the terms and conditions of, and the criteria included
in, the Award in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Company or any of its subsidiaries or affiliates or the financial statements of
the Company or any of its subsidiaries or affiliates, or in response to changes
in applicable laws, regulations or accounting principles.  It is intended that
the Award will not be subject to any adverse consequences under Section 409A of
the Code; however, the Committee is authorized to make such adjustments as it
deems appropriate to the terms and conditions of the Award in order to prevent
the Award from becoming subject to any adverse consequences under Section 409A
of the Code.  Any Additional Shares issued in connection with an adjustment
pursuant to this Section 10 shall be subject to the same Restrictions, and
provisions with respect to the lapse thereof, as the Restricted Shares in
respect of which such Additional Shares were issued.

11.           Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to issue or
transfer any Restricted Shares or Vested Shares, and no Restricted Share Units
or Vested Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with (a) the Securities Act of 1933, as amended, or any comparable
federal securities law, and all applicable state securities laws, (b) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of the same class as the
securities subject to the Award are then traded or quoted, (c) any restrictions
on transfer imposed by the Company’s certificate of incorporation or bylaws, and
(d) any policy or procedure the Company has adopted with respect to the trading
of its securities, in each case as in effect on the date of the intended
transaction.  The Company is under no obligation to register, qualify or list,
or maintain the registration, qualification or listing of, Restricted Shares or
Vested Shares with the SEC, any state securities commission or any securities
exchange, securities association, market system or quotation system to effect
such compliance.  Grantee shall make such representations and furnish such
information as may be appropriate to permit the Company, in light of the then
existence or non-existence of an effective registration statement under the
Securities Act of 1933, as amended, relating to Restricted Shares or Vested
Shares, to issue or transfer Restricted Shares or Vested Shares in compliance
with the provisions of that or any comparable federal securities law and all
applicable state securities laws.  The Company shall have the right, but not the
obligation, to register the issuance or transfer of Restricted Shares or Vested
Shares or resale of Restricted Shares or Vested Shares

5


--------------------------------------------------------------------------------


under the Securities Act of 1933, as amended, or any comparable federal
securities law or applicable state securities law.

12.           Limited Transferability.  Notwithstanding the Restrictions or
anything else to the contrary contained herein, with the Committee’s consent,
Grantee may transfer Restricted Shares to any one or more of the following
persons:  (a) the spouse, parent, issue, spouse of issue, or issue of spouse
(with “issue” including all descendants, whether natural or adopted) of Grantee;
(b) a trust for the benefit of one or more persons described in clause (a) above
or for the benefit of Grantee; or (c) an entity in which Grantee or one or more
of the persons described in clause (a) or (b) above is a beneficial owner;
provided, however, that such Restricted Shares shall remain subject to the
Restrictions in the hands of the transferee and that such transferee shall be
bound by all of the terms and conditions of the Plan, the Grant Notice and these
Award Terms and shall execute an agreement in form and substance satisfactory to
the Company in connection with such transfer.

13.           Employment Violation.

(a)           In the event of an Employment Violation, the Company shall have
the right to require (a) the forfeiture by Grantee to the Company of any
Restricted Shares and (b) payment by Grantee to the Company of the Recapture
Amount with respect to such Employment Violation; provided, however, that, in
lieu of payment by Grantee to the Company of the Recapture Amount, Grantee, in
his or her discretion, may tender to the Company the Vested Shares acquired by
him or her during the Look-back Period with respect to such Employment Violation
and Grantee shall not be entitled to receive any consideration from the Company
in exchange therefor.  Any such forfeiture of Restricted Shares and payment of
the Recapture Amount, as the case may be, shall be in addition to, and not in
lieu of, any other right or remedy available to the Company arising out of or in
connection with such Employment Violation, including, without limitation, the
right to terminate Grantee’s employment if not already terminated and to seek
injunctive relief and additional monetary damages.

(b)           Without limiting the generality of Section 13(a) hereof and
Section 8.8 of the Plan and notwithstanding anything to contrary contained
herein, to the extent the Restrictions would otherwise continue to lapse
following the termination of Grantee’s employment, if Grantee becomes employed
by a corporation or other entity engaged in a Competitive Business or otherwise
engages directly or indirectly in a Competitive Business, whether or not in
breach of the Employment Agreement, as of the date on which such engagement
commences the Restrictions shall cease to lapse and all Restricted Shares shall
immediately be forfeited to the Company without payment of consideration by the
Company.

14.           Legends.

(a)           Restrictions.  The Company shall cause any Restricted Book Entry
evidencing the Restricted Shares to bear a notation substantially as follows:

“THE SALE OR TRANSFER OF THE SHARES OF COMMON STOCK REPRESENTED HEREBY, WHETHER
VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE ACTIVISION, INC. AMENDED AND

6


--------------------------------------------------------------------------------


RESTATED 2003 INCENTIVE PLAN (THE “PLAN”), AND IN THE ASSOCIATED NOTICE OF
RESTRICTED SHARE AWARD, INCLUDING THE RESTRICTED SHARE AWARD TERMS ATTACHED
THERETO (THE “AWARD NOTICE”).  A COPY OF THE PLAN AND AWARD NOTICE MAY BE
OBTAINED FROM ACTIVISION, INC.”

(b)           Securities Laws.  The Company may, if determined by it based on
the advice of counsel to be appropriate, cause any Restricted Book Entry
evidencing Restricted Shares or any certificate evidencing Vested Shares to bear
a notation or legend, as the case may be, substantially as follows:

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

15.           No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon Grantee any right
to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge Grantee at any
time, with or without Cause.

16.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

17.           Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
California, without giving effect to principles of conflicts of laws thereof.

18.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 12 hereof and Grantee’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

19.           Notices.  Any notice or other document which either Grantee or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows:  (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to Grantee may designate in writing
from time to time; and (b) if to Grantee, at the address shown in the Employment
Agreement or such other

7


--------------------------------------------------------------------------------


address as Grantee by notice to the Company may designate in writing from time
to time.  Notices shall be effective upon receipt.

20.           Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of the Employment Agreement and the terms of the
Grant Notice or these Award Terms, the terms of the Grant Notice or these Award
Terms, as the case may be, shall control.  In the event of any conflict between
the terms of the Employment Agreement, the Grant Notice or these Award Terms and
the terms of the Plan, the terms of the Plan shall control.

8


--------------------------------------------------------------------------------